Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 
In response to Examiner’s communication on 7/14/2021, Applicant Request for Continuation Examination on 8/24/2021. Amended Claim 1, 8, 15. 

Information Disclosure Statement (IDS) filed on 8/10/2021 is acknowledged and considered by the Examiner.

Claims 1-20 are now pending in this application and have been examined. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered. 




	
Response to Amendment
Applicant's amendments to Claims 1, 8, 15 are not sufficient to overcome the 112(b) rejections set forth in the previous action.

Applicant's amendments to claims 1 are sufficient to overcome the 35 USC 101 rejections set forth in the previous action. The 35 USC 101 rejections are hereby withdrawn. 

Applicant's amendments to Claims 1, 8, 15 are not sufficient to overcome the prior art rejections set forth in the previous action.

Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “no combination of the cited art teaches "automatically controlling, by executing instructions using the server computer, generated based, at least in part, on the comparison yield data, an agricultural machine, which comprises a planter, to automatically increase, decrease, or maintain planting of a total population of a seed type or a number of seeds planted per acre." The Office Action alleges that Avey teaches "based, at least in part, on the comparison yield data," and Starr teaches the rest of the limitation. (Office Action on pages 17-18) This is incorrect because neither does Starr teach "automatically controlling, by executing instructions using the server computer, ... an agricultural machine, which comprises a planter, to automatically increase, decrease, or maintain planting of a total population of a seed type or a number of seeds planted per acre," nor does Avey teach "automatically controlling, by executing instructions using the server computer, generated based, at least in part, on the comparison yield data, an agricultural machine..." Starr's approach to decreasing a total planting population per acre is based on "soil moisture" (Starr at para 128). But that is neither performed automatically nor involves automatically controlling based on instructions generated from the comparison yield data determined as recited in Claim 1. Starr's description of "decreasing a total population of plants" nowhere indicates that the decreasing is performed automatically or by automatically controlling an agricultural machine. Nowhere does Starr describe decreasing the total planting population by "automatically controlling, by executing instructions using the server computer, ... an agricultural machine, which comprises a planter, to automatically increase, decrease, or maintain planting of a total population of a seed type or a number of seeds planted per acre." In fact, Starr's approach involves a manual readjustment of the seeding equipment, not "automatically controlling, by executing instructions using the server computer, ... an agricultural machine, which comprises a planter, to automatically increase, decrease, or maintain planting of a total population of a seed type or a number of seeds planted per acre." Avey does not cure the deficiencies of Starr with regard to the above feature because there is no description in Avey of automatically controlling an agricultural machine; much less of automatically controlling an agricultural machine based on instructions generated from the comparison yield data. Furthermore, contrary to the Office Action's allegation on pages 18-19, Avey fails to teach "automatically controlling, by executing instructions using the server computer, generated based, at least in part, on the comparison yield data, an agricultural machine..." Indeed, nowhere does Avey describe the applicant's comparison yield data; much less the applicant's comparison yield data generated "using the grower yield data and the predictive yield data for the one or more fields, the comparison yield data comprising a comparison of yield ranges for the one or more growing years corresponding to the first set of historical agricultural data with predicted yield values for the one or more growing years corresponding to the first set of historical agricultural data." Avey fails to teach the comparisons of yield ranges for the growing years. Contrary to the Office Action, generating the applicant's comparison yield data based on the corresponding comparison of yield ranges is neither described in the cited Avey's paragraphs 44. 84, 88, 90-91, 95 nor in any other paragraph of Avey. A person skilled in the art at the time the patent application for this invention was filed would not be motivated to derive the applicant's approach because no combination of the cited art teaches or suggests one or more limitations in each of Claims 1, 8 and 15. Furthermore, the motivation alleged by the Office Action on page 19 (because it would be "beneficial to a user who manages a large quantity of fields and desires to know their overall crop yield .... beneficial to a user who manages a large quantity of fields and desires to know the limiting factor that is having the largest impact on their entire group of fields...") is so broad that fails to address the applicant' motivation for this invention, which is "to use agricultural data related to hybrid seeds and one or more fields to provide recommendations in seed population and seed density that improve yield and generate predictive and comparison yield data" (Specification at para 2), to generate "a yield improvement recommendation for each of the one or more fields based on the assigned projected target yield ranges and the third set of historical agricultural data, wherein the yield improvement recommendation comprises a recommended change in seed population or a recommended change in seed density" (Specification at para 38), and automatically ordering, "in response to generating the yield improvement recommendation for each field, by the server computer 108 ... an increased, decreased, or same number of seed bags based on the recommended change in seed population generated at step 1220 (Specification at para 214). None of those corresponds to the motivation alleged by the Office.” Examiner respectfully disagrees. 


Respectfully, Applicant’s argument requires that the each of the features of Starr are bodily incorporated into Avey that each and every element is individually taught by a single reference. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one single or in all of the references. See id. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See id.; In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Under the broadest reasonable interpretation of the claims, Avey teaches:
automatically controlling, by executing instructions using the server computer, generated based, at least in part, on the comparison yield data, .... (in at least [0044] Subsequent to positioning and planning, the producer will grow the selected products 26 and measure the performance results 24. [0084] The recommendations 122 can include risk management tools, a recommended seed product, a recommended mix of seed products, production practice recommendations, such as chemical application information, or any number of other specific recommendations as may be appropriate based on the particular environmental profile 100 and producer profile 110. [0086] These and/or other modules are collectively the recommendation logic 142. In a simple case, the product selection algorithm module 134 would take information from the environmental profile 100, such as an environmental classification (“Temperate”, for example) in addition to information from the producer profile 110, such as a producer objective (“Maximize Yield”, “Risk Minimization”, “Low Harvest Moisture” for example) and match these criteria to products in the genotype-by-environment database 132. Of course, more specific criteria could be examined as would be the case with more complex environmental profile information and more complex producer profile information. [0088] FIG. 11, a recommendation is given which includes a plurality of products 154, an associated number of acres 156 associated with each of the products, a risk/probability assessment 157, and a recommended crop revenue assurance 158.   [0090] indicate which acres to plant with which hybrids, give specific production practice application (such as chemical application rates), or other recommendations. [0091] FIG. 14 illustrates one example of a field-by-field analysis showing product recommendations for a land base of a producer. As shown in FIG. 14, different land areas within a producer's land base have different hybrids associated with them. The present invention contemplates producing such a map or field-by-field recommendations where multiple products are recommended. [0094] FIG. 16 illustrates one example of a screen display showing such comparisons. In FIG. 16, performance predictions (yield) are made for a number of different hybrids for both the previous year and the current year. In addition, a risk assessment for each hybrid may also be provided. The producer can compare the prediction for the previous year with the actual performance for that year in order to understand how well the environmental classification method can predict a result. If the producer is confident in the method's ability to correctly predict a result, the producer will be more inclined to use the prediction made for the coming year. The present invention contemplates that the same or similar information can be presented in any number of ways. It should further be understood that such a demonstration assists in illustrating the accuracy of the system in predicting relative performance differences between seed products. Due to the number of potential variables and difficulty in controlling such variables, accurate prediction of absolute performance is generally not a reasonable goal. However by selecting appropriate environmental classifications, useful insight into relative performance can be provided. [0095] provides a method to use such records as a part of the environmental classification system to improve analysis and recommendations. This includes, but is not limited to, risk assessment, input recommendations, recommendations for production practices.)

Although implied, Avey does not expressly disclose the following limitations, which however, are taught by Starr,
automatically controlling, by executing instructions using the server computer..., an agricultural machine which comprises a planter, to automatically increase, decrease, or maintain planting of a total population of a seed type or a number of seeds planted per acre. (in at least [0074] The agricultural devices 56 may be a wide variety of agricultural devices including, but not limited to, tractors, planters, harvesters, sprayers, any input application device, irrigation devices, soil sampling devices, agronomic sensors, etc. The computing element 32 is also configured to communicate over one or more networks 44 with a single device at a time or multiple devices contemporaneously or intermittently. For example, the computing element 32 may communicate with a user's smartphone over a cellular network. Also, for example, the computing element 32 may communicate with a tractor over a cellular network. Further, for example, the computing element 32 may communicate with a user's personal computer over the Internet and communicate with the user's smartphone over a cellular network. [0086] For in-season scenarios, for example, actual data occurring in real time may be input into the computing element 32, the computing element 32 analyzes the data, outputs data to be viewed by a user, and the user may take action based on the outputted data or the outputted data may be communicated to an agricultural device to control operation of the agricultural device. [0128]  the system may determine how many inches of rainfall (or water from another source) is required to move the seed population higher or lower in any desired increments (e.g., 1000 seeds) to achieve higher projected crop yields. For example, the system may decrease a total planting population from 34,000 seeds per acre to 33,000 seeds per acre based on soil moisture and provide recalculated projections on crop yield. [0175] A user may evaluate seed varieties, typically recommended by a user's agronomist or seed salesman, and a date of planting and the system 20 and the computing element 32 will analyze this inputted information along with other inputted information and determine a maximum crop yield and lowest input rate for each zone within the land area of interest. Once a desired result has been achieved, the result may be used for crop planning. In one example, a user takes action in accordance with the desired result. In another example, data associated with the desired result may be downloaded and communicated, via the system 20 and computing element 32, to one or more agricultural devices where the one or more agricultural devices may operate in accordance with the data.)


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Avey by, ...The agricultural prescription is comprised of at least one agricultural characteristic and at least one agricultural action. The second component is in communication with the first component and configured to receive the agricultural prescription from the first component. The second component is configured to output the at least one agricultural action. In one example, an agricultural system is provided and includes an agricultural device and an agricultural communication device including a network interface for receiving an agricultural prescription over a network. The agricultural prescription is comprised of at least one agricultural characteristic and at least one agricultural action. The agricultural device is configured to output the agricultural action...the system may decrease a total planting population from 34,000 seeds per acre to 33,000 seeds per acre based on soil moisture and provide recalculated projections on crop yield., as taught by Starr, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Avey with the motivation of, ...be beneficial to a user who manages a large quantity of fields and desires to know their overall crop yield....beneficial to a user who manages a large quantity of fields and desires to know the limiting factor that is having the largest impact on their entire group of fields...be beneficial to a user who only has a single field or wants to drill down to a more detailed level where individual fields can be analyzed...be beneficial to a user who has only a single field or has a field with many zones and wishes to understand the limiting factor of the entire field...be beneficial to a user that desires to know how each zone is performing...be beneficial because it provides the ability to drill down to a very specific level and allow understanding and crop planning for the specific zone...assist the user in many ways whether the computing element 32 is used for pre-season crop planning or in-season adjustment...to plan or take appropriate action to improve the agronomics of a land area of interest... assist with performing agricultural actions that improve a crop's yield...capable of performing a wide variety of functionalities or operations that improve agronomic conditions... optimize a crop's yield based on the data...Optimizing the limiting agronomic factor for a particular field may require multiple sets of data..., as recited in Starr.



However, Examiner suggest Applicant to schedule an interview with the Examiner discuss clarifications and amendments to expedite the prosecution of the application. 




Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 5, 11, 12, 17, 18  are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 4, 5, 11, 12, 17, 18 recites “causing the planter to increase, decrease, or maintain planting of a total population of a seed type or a number of seeds planted per acre comprises causing the agricultural machine”, it is unclear what is the relationship between these elements. Since these elements are recited as “automatically controlling, by executing instructions using the server computer, generated based, at least in part, on the comparison yield data, an agricultural machine, which comprises a planter, to automatically...” in Claim 1, 8, 15, it is unclear how the planter can comprise the agriculture machine. Further, “causing the planter to increase, decrease, or maintain planting of a total population of a seed type or a number of seeds planted per acre comprises causing the agricultural machine” in Claim 4, 5, 11, 12, 17, 18 lacks antecedent basis from Claim 1, 8, 15. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation. Appropriate correction is required.


Claims 19-20 depend on claim 18 and do not cure the aforementioned deficiencies of claim 18, and thus, claims 19-20 are rejected for the reasons set forth above regarding claim 18 as a result.


Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20130198057A1 to Avey et al., (hereinafter referred to as “Avey”) in view of US Patent Publication to US20180014452A1 to Starr (hereinafter referred to as “Starr”) 

As per Claim 1, Avey teaches: (Currently Amended) A computer-implemented method, comprising: ([0085]])
receiving, over a digital data communication network at a server computer, ([0085][0113])
a first set of historical agricultural data comprising grower yield range data and environmental condition data for one or more fields of a grower, and (in at least [0093] step 300 site-specific data collection for a land base is performed. Based on this site-specific data collection, in step 302, the land base is given an environmental classification. In addition to this information, the type of hybrid selected in the previous year and its performance is provided by the producer in step 304. In step 306, a prediction is made as to the previous year's production based on environmental classification. )
a second set of historical agricultural data comprising a dataset of hybrid seed properties that describe a representative yield value and an environmental classification for each hybrid seed of the one or more hybrid seeds; (in at least [0093]  the type of hybrid selected in the previous year and its performance is provided by the producer in step 304. In step 306, a prediction is made as to the previous year's production based on environmental classification.)
cross-referencing, using the server computer, the first set and the second set of historical agricultural data to generate a yield range improvement recommendation for each of the one or more fields, wherein the yield range improvement recommendation comprises a recommended change in seed population or a recommended change in seed density; (in at least [0088] FIG. 11, a recommendation is given which includes a plurality of products 154, an associated number of acres 156 associated with each of the products, a risk/probability assessment 157, and a recommended crop revenue assurance 158. [0090] Based on the inputs, a portfolio is created that includes a plurality of products 214, an associated number of acres 216 to plant for each product, a recommendation 217 of at least one hybrid seed product, a risk assessment 218, and revenue or crop insurance 219. Where multiple recommendations are made, the recommendations can be ranked. There is also an option to generate precision farming information 220 based on this information, such as a prescription map.  [0091] FIG. 14 illustrates one example of a field-by-field analysis showing product recommendations for a land base of a producer...producing such a map or field-by-field recommendations where multiple products are recommended [0092] It should also be appreciated that the use of environmental classification and G×E interactions should be effectively communicated to customers. The effectiveness of the environmental classification process is based in part on its ability to use historical data from many locations so that all available data is used. This aspect of environmental classification would seem counter-intuitive to a customer who primarily relies upon personal knowledge in the local area. The customer's confidence in firsthand production knowledge can be used to assist in increasing confidence in environmental classification.)
generating, using the server computer, predictive yield data for the one or more fields by applying the yield range improvement recommendation to the first set of historical agricultural data, the predictive yield data comprising predicted yield values for one or more growing years corresponding to the first set of historical agricultural data; (in at least [0093] FIG. 15 illustrates one example of the methodology of this aspect of the invention to assist in explaining these concepts to a producer. In step 300 site-specific data collection for a land base is performed. Based on this site-specific data collection, in step 302, the land base is given an environmental classification. In addition to this information, the type of hybrid selected in the previous year and its performance is provided by the producer in step 304. In step 306, a prediction is made as to the previous year's production based on environmental classification. In step 308, the predicted results are compared with the actual results. The present invention also contemplates not requiring performance results from the producer until after the previous year's results have been predicted in case the producer is not confident that an independent prediction is made. [0094] In FIG. 16, performance predictions (yield) are made for a number of different hybrids for both the previous year and the current year...The producer can compare the prediction for the previous year with the actual performance for that year in order to understand how well the environmental classification method can predict a result. If the producer is confident in the method's ability to correctly predict a result, the producer will be more inclined to use the prediction made for the coming year.)
generating, using the server computer, comparison yield data using the grower yield range data and the predictive yield data for the one or more fields, the comparison yield data comprising a comparison of yield ranges for the one or more growing years corresponding to the first set of historical agricultural data with predicted yield values for the one or more growing years corresponding to the first set of historical agricultural data; and (in at least [0093] FIG. 15 illustrates one example of the methodology of this aspect of the invention to assist in explaining these concepts to a producer. In step 300 site-specific data collection for a land base is performed. Based on this site-specific data collection, in step 302, the land base is given an environmental classification. In addition to this information, the type of hybrid selected in the previous year and its performance is provided by the producer in step 304. In step 306, a prediction is made as to the previous year's production based on environmental classification. In step 308, the predicted results are compared with the actual results. The present invention also contemplates not requiring performance results from the producer until after the previous year's results have been predicted in case the producer is not confident that an independent prediction is made. [0094] In FIG. 16, performance predictions (yield) are made for a number of different hybrids for both the previous year and the current year...The producer can compare the prediction for the previous year with the actual performance for that year in order to understand how well the environmental classification method can predict a result. If the producer is confident in the method's ability to correctly predict a result, the producer will be more inclined to use the prediction made for the coming year.)
automatically controlling, by executing instructions using the server computer, generated based, at least in part, on the comparison yield data, .... (in at least [0044] Subsequent to positioning and planning, the producer will grow the selected products 26 and measure the performance results 24. [0084] The recommendations 122 can include risk management tools, a recommended seed product, a recommended mix of seed products, production practice recommendations, such as chemical application information, or any number of other specific recommendations as may be appropriate based on the particular environmental profile 100 and producer profile 110. [0086] These and/or other modules are collectively the recommendation logic 142. In a simple case, the product selection algorithm module 134 would take information from the environmental profile 100, such as an environmental classification (“Temperate”, for example) in addition to information from the producer profile 110, such as a producer objective (“Maximize Yield”, “Risk Minimization”, “Low Harvest Moisture” for example) and match these criteria to products in the genotype-by-environment database 132. Of course, more specific criteria could be examined as would be the case with more complex environmental profile information and more complex producer profile information. [0088] FIG. 11, a recommendation is given which includes a plurality of products 154, an associated number of acres 156 associated with each of the products, a risk/probability assessment 157, and a recommended crop revenue assurance 158.   [0090] indicate which acres to plant with which hybrids, give specific production practice application (such as chemical application rates), or other recommendations. [0091] FIG. 14 illustrates one example of a field-by-field analysis showing product recommendations for a land base of a producer. As shown in FIG. 14, different land areas within a producer's land base have different hybrids associated with them. The present invention contemplates producing such a map or field-by-field recommendations where multiple products are recommended. [0094] FIG. 16 illustrates one example of a screen display showing such comparisons. In FIG. 16, performance predictions (yield) are made for a number of different hybrids for both the previous year and the current year. In addition, a risk assessment for each hybrid may also be provided. The producer can compare the prediction for the previous year with the actual performance for that year in order to understand how well the environmental classification method can predict a result. If the producer is confident in the method's ability to correctly predict a result, the producer will be more inclined to use the prediction made for the coming year. The present invention contemplates that the same or similar information can be presented in any number of ways. It should further be understood that such a demonstration assists in illustrating the accuracy of the system in predicting relative performance differences between seed products. Due to the number of potential variables and difficulty in controlling such variables, accurate prediction of absolute performance is generally not a reasonable goal. However by selecting appropriate environmental classifications, useful insight into relative performance can be provided. [0095] provides a method to use such records as a part of the environmental classification system to improve analysis and recommendations. This includes, but is not limited to, risk assessment, input recommendations, recommendations for production practices.)

Although implied, Avey does not expressly disclose the following limitations, which however, are taught by Starr,
automatically controlling, by executing instructions using the server computer..., an agricultural machine which comprises a planter, to automatically increase, decrease, or maintain planting of a total population of a seed type or a number of seeds planted per acre. (in at least [0074] The agricultural devices 56 may be a wide variety of agricultural devices including, but not limited to, tractors, planters, harvesters, sprayers, any input application device, irrigation devices, soil sampling devices, agronomic sensors, etc. The computing element 32 is also configured to communicate over one or more networks 44 with a single device at a time or multiple devices contemporaneously or intermittently. For example, the computing element 32 may communicate with a user's smartphone over a cellular network. Also, for example, the computing element 32 may communicate with a tractor over a cellular network. Further, for example, the computing element 32 may communicate with a user's personal computer over the Internet and communicate with the user's smartphone over a cellular network. [0086] For in-season scenarios, for example, actual data occurring in real time may be input into the computing element 32, the computing element 32 analyzes the data, outputs data to be viewed by a user, and the user may take action based on the outputted data or the outputted data may be communicated to an agricultural device to control operation of the agricultural device [0128]  the system may determine how many inches of rainfall (or water from another source) is required to move the seed population higher or lower in any desired increments (e.g., 1000 seeds) to achieve higher projected crop yields. For example, the system may decrease a total planting population from 34,000 seeds per acre to 33,000 seeds per acre based on soil moisture and provide recalculated projections on crop yield. [0175] A user may evaluate seed varieties, typically recommended by a user's agronomist or seed salesman, and a date of planting and the system 20 and the computing element 32 will analyze this inputted information along with other inputted information and determine a maximum crop yield and lowest input rate for each zone within the land area of interest. Once a desired result has been achieved, the result may be used for crop planning. In one example, a user takes action in accordance with the desired result. In another example, data associated with the desired result may be downloaded and communicated, via the system 20 and computing element 32, to one or more agricultural devices where the one or more agricultural devices may operate in accordance with the data.)


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Avey by, ...The agricultural prescription is comprised of at least one agricultural characteristic and at least one agricultural action. The second component is in communication with the first component and configured to receive the agricultural prescription from the first component. The second component is configured to output the at least one agricultural action. In one example, an agricultural system is provided and includes an agricultural device and an agricultural communication device including a network interface for receiving an agricultural prescription over a network. The agricultural prescription is comprised of at least one agricultural characteristic and at least one agricultural action. The agricultural device is configured to output the agricultural action...the system may decrease a total planting population from 34,000 seeds per acre to 33,000 seeds per acre based on soil moisture and provide recalculated projections on crop yield., as taught by Starr, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Avey with the motivation of, ...be beneficial to a user who manages a large quantity of fields and desires to know their overall crop yield....beneficial to a user who manages a large quantity of fields and desires to know the limiting factor that is having the largest impact on their entire group of fields...be beneficial to a user who only has a single field or wants to drill down to a more detailed level where individual fields can be analyzed...be beneficial to a user who has only a single field or has a field with many zones and wishes to understand the limiting factor of the entire field...be beneficial to a user that desires to know how each zone is performing...be beneficial because it provides the ability to drill down to a very specific level and allow understanding and crop planning for the specific zone...assist the user in many ways whether the computing element 32 is used for pre-season crop planning or in-season adjustment...to plan or take appropriate action to improve the agronomics of a land area of interest... assist with performing agricultural actions that improve a crop's yield...capable of performing a wide variety of functionalities or operations that improve agronomic conditions... optimize a crop's yield based on the data...Optimizing the limiting agronomic factor for a particular field may require multiple sets of data..., as recited in Starr.

As per Claim 2, Avey teaches: (Original) The computer-implemented method of Claim 1, wherein cross- referencing the first set and the second set of historical agricultural data comprises 
matching the environmental condition data of the first set of historical agricultural data with the environmental classification for each hybrid seed of the second set of historical agricultural data. (in at least [0086] Using the information in the producer profile 110, environmental profile 100, and genotype-by-environment database 132, the processor applies one or more of a product selection algorithm module 134, a product comparator 136, a production practice module and a risk comparator 138, and a product portfolio module 140. These and/or other modules are collectively the recommendation logic 142. In a simple case, the product selection algorithm module 134 would take information from the environmental profile 100, such as an environmental classification (“Temperate”, for example) in addition to information from the producer profile 110, such as a producer objective (“Maximize Yield”, “Risk Minimization”, “Low Harvest Moisture” for example) and match these criteria to products in the genotype-by-environment database 132. Of course, more specific criteria could be examined as would be the case with more complex environmental profile information and more complex producer profile information.)

As per Claim 3, Avey teaches: (Original) The computer-implemented method of Claim 1, further comprising: 
in response to generating the yield range improvement recommendation for each of the one or more fields, automatically ordering an increased, decreased, or same number of seed bags based on the recommended change in seed population for the one or more fields. (in at least [0097] a benefit to suppliers of agricultural inputs to have producers provide the best results. To increase the likelihood of those results the present invention provides for promoting the use of environmental classification or other systems that take into account G×E interactions by providing a financial incentive to producers for doing so. The financial incentive can take on one or more of many different types. This can include a rebate on purchase price, financing for purchases at lower than normal rates such as prime or prime minus 1 percent financing... If the producer accepted the recommendation and made purchases based on the recommendation then the producer would receive the additional financial incentive. The recommendation may include the selection of one or more specific products, or may include a recommendation that one or more products be selected from a particular set of products. )

As per Claim 4, Avey teaches: (Previously Presented) The computer-implemented method of Claim 1, 
wherein causing ... based on the recommended change in seed population for the one or more fields.  (in at least [0044] Subsequent to positioning and planning, the producer will grow the selected products 26 and measure the performance results 24. [0084] The recommendations 122 can include risk management tools, a recommended seed product, a recommended mix of seed products, production practice recommendations, such as chemical application information, or any number of other specific recommendations as may be appropriate based on the particular environmental profile 100 and producer profile 110. [0088] FIG. 11, a recommendation is given which includes a plurality of products 154, an associated number of acres 156 associated with each of the products, a risk/probability assessment 157, and a recommended crop revenue assurance 158.   [0090] indicate which acres to plant with which hybrids, give specific production practice application (such as chemical application rates), or other recommendations. [0091] FIG. 14 illustrates one example of a field-by-field analysis showing product recommendations for a land base of a producer. As shown in FIG. 14, different land areas within a producer's land base have different hybrids associated with them. The present invention contemplates producing such a map or field-by-field recommendations where multiple products are recommended.  [0095] provides a method to use such records as a part of the environmental classification system to improve analysis and recommendations. This includes, but is not limited to, risk assessment, input recommendations, recommendations for production practices.)


Although implied, Avey does not expressly disclose the following limitations, which however, are taught by Starr,

wherein causing the planter to increase, decrease, or maintain planting of a total population of a seed type or a number of seeds planted per acre comprises causing the agricultural machine to increase, decrease, or maintain planting of a total population of a seed type based on the recommended change in seed population for the one or more fields.  (in at least [0128]  the system may determine how many inches of rainfall (or water from another source) is required to move the seed population higher or lower in any desired increments (e.g., 1000 seeds) to achieve higher projected crop yields. For example, the system may decrease a total planting population from 34,000 seeds per acre to 33,000 seeds per acre based on soil moisture and provide recalculated projections on crop yield.)

The reason and rationale to combine Avey and Starr is the same as recited above. 


As per Claim 5, Avey teaches: (Previously Presented) The computer-implemented method of Claim 1, 
wherein causing ... based on the recommended change in ... for the one or more fields.  (in at least [0044] Subsequent to positioning and planning, the producer will grow the selected products 26 and measure the performance results 24. [0084] The recommendations 122 can include risk management tools, a recommended seed product, a recommended mix of seed products, production practice recommendations, such as chemical application information, or any number of other specific recommendations as may be appropriate based on the particular environmental profile 100 and producer profile 110. [0088] FIG. 11, a recommendation is given which includes a plurality of products 154, an associated number of acres 156 associated with each of the products, a risk/probability assessment 157, and a recommended crop revenue assurance 158.   [0090] indicate which acres to plant with which hybrids, give specific production practice application (such as chemical application rates), or other recommendations. [0091] FIG. 14 illustrates one example of a field-by-field analysis showing product recommendations for a land base of a producer. As shown in FIG. 14, different land areas within a producer's land base have different hybrids associated with them. The present invention contemplates producing such a map or field-by-field recommendations where multiple products are recommended.  [0095] provides a method to use such records as a part of the environmental classification system to improve analysis and recommendations. This includes, but is not limited to, risk assessment, input recommendations, recommendations for production practices.)



wherein causing the planter to increase, decrease, or maintain planting of a total population of a seed type or a number of seeds planted per acre comprises causing the agricultural machine to increase, decrease, or maintain a number of seeds planted per acre based on the recommended change in seed density for the one or more fields.  (in at least [0128]  the system may determine how many inches of rainfall (or water from another source) is required to move the seed population higher or lower in any desired increments (e.g., 1000 seeds) to achieve higher projected crop yields. For example, the system may decrease a total planting population from 34,000 seeds per acre to 33,000 seeds per acre based on soil moisture and provide recalculated projections on crop yield.)

The reason and rationale to combine Avey and Starr is the same as recited above. 


As per Claim 6, Avey teaches: (Original) The computer-implemented method of Claim 1, 
wherein the first set of historical agricultural data further comprises hybrid seed population data, planted acreage data, and crop rotation data for the one or more fields of the grower.   (in at least [0056] Base models group or classify the locations used to test the hybrids, include several variance components, and stratify the hybrids, for example, according to locations among station-year combinations, locations, or other chosen variances. Of course instead of using stations, the locations can be associated with strip trials, on-farm comparisons, or based on information acquired from producers or others. [0089] FIG. 12 and FIG. 13 illustrate embodiments of user interfaces to use in precision farming applications. In FIG. 12, the user interface 170 includes site-specific information associated with location information 172. The present invention contemplates that other site-specific information or historical information is accessible based on the location information 172 and may be used in product selections. In addition, environment and production information is collected. Examples of such information includes maturity days 176, input traits 178, output traits 180, seed treatment 182, tillage practices 174 used, the planting population 184, nitrogen utilization 186, and drought impact based on environmental classification drought frequency information 187 and soil type. In addition, field attribute information 185, such as, but not limited to crop history, soils, or other information, may be used. [0090] Site specific information is collected such as location 172, soil type 174, and number of acres 202. In addition, there is the option to import precision farming data 204 as well as import environment of frequency data 205. There are also the options to set production practices, set environmental assumptions, set risk levels, and set the maximum number of hybrids 212. [0091] a single producer or other user may have operations in a number of geographically diverse locations, and not necessarily the nearby fields illustrated in FIG. 14.)


As per Claim 7, Avey teaches: (Original) The computer-implemented method of Claim 1, wherein the second set of historical agricultural data further comprises 
aggregate seed population data, aggregate planted acreage data, and aggregate crop rotation data from a plurality of growers. (in at least [0056] Base models group or classify the locations used to test the hybrids, include several variance components, and stratify the hybrids, for example, according to locations among station-year combinations, locations, or other chosen variances. Of course instead of using stations, the locations can be associated with strip trials, on-farm comparisons, or based on information acquired from producers or others. [0089] FIG. 12 and FIG. 13 illustrate embodiments of user interfaces to use in precision farming applications. In FIG. 12, the user interface 170 includes site-specific information associated with location information 172. The present invention contemplates that other site-specific information or historical information is accessible based on the location information 172 and may be used in product selections. In addition, environment and production information is collected. Examples of such information includes maturity days 176, input traits 178, output traits 180, seed treatment 182, tillage practices 174 used, the planting population 184, nitrogen utilization 186, and drought impact based on environmental classification drought frequency information 187 and soil type. In addition, field attribute information 185, such as, but not limited to crop history, soils, or other information, may be used. [0090] Site specific information is collected such as location 172, soil type 174, and number of acres 202. In addition, there is the option to import precision farming data 204 as well as import environment of frequency data 205. There are also the options to set production practices, set environmental assumptions, set risk levels, and set the maximum number of hybrids 212. [0091] a single producer or other user may have operations in a number of geographically diverse locations, and not necessarily the nearby fields illustrated in FIG. 14.)


As per Claim 8-14 and 15-20, for One or more non-transitory computer-readable storage media (see at least Avey [0085]) and A server computer system (see at least Avey [0085]), respectively, substantially recite the subject matter of Claim 1-7 and are rejected based on the same reasoning and rationale.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623